Title: To James Madison from William Lyman, 15 July 1805 (Abstract)
From: Lyman, William
To: Madison, James


          § From William Lyman. 15 July 1805, London. “On the 10th: Ultimo I had the Honor of addressing you by the Ship Otis Captn. Phillips bound from this Port to New York a duplicate whereof I also transmitted a few days thereafter together with a Parcel of Newspapers by the Ship Planter Captn. Bush, also b⟨o⟩;und from this Port to Norfolk Virginia, which Communication either has or doubtless will be received, so that no notice of the Purport thereof is now necessary.
          “At this time I have also the Honor herewith to transmit a Report of the Vessels of the United States which have entered the Ports of this District for the Twelve Months preceeding, and closing the Thirtieth day of June last past [not found] I have included therein Twelve Months as my Predecessor States that the Six Months closing the Thirty-first day of December which he had transmitted has been lost in the Jupiter at Sea: In the Form of the Report it will be observed that up to this time I have followed his Table in which there is neither a Column for the description of the Vessel or Number of her Men &c: which from the Consular Instructions appear to be required; in my next therefore I shall aim to embrace those points with such others as may seem proper.
          “The Money either received or disbursed for the last Quarter after I came into the Office is so inconsiderable that I postpone transmitting any Account thereof or of services for settlement until the close of the present: I postpone also any return of the Impressed Seamen to the Same period, as a greater part of the former Quarter was included in the last return.
          “As yet I have drawn on Sir Francis Baring & Co: for only one Hundred Pounds Sterling, of which I suppose you will also be advised by them: I wave at this time all remarks either Commercial or Political as my Predecessor who not only from the time of his residence but present station here, must be so much more competent thereto also writes by this opportunity.”
        